889 F.2d 1085Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lenvill SPENCER, Tri-State Builders, Inc., J & K HomeImprovement, Inc., Plaintiffs-Appellants,v.The SECURITY BANK, West American Insurance Company, EarlYeager, C.M. "Bud" White, R.J. Allen, Booker T. Stephens,Sidney H. Bell, Calvin Wade, Paul Brewster, Ron Mckenzie,Charlie Brown, Jerrell Grubb, Carrie Burns, Roy Spry, JudySpry, Daniel Hedges, Ameribank, Bailey Lumber Company, NewEmey Signs, John Hopkins, Judy Hopkins, Tennis Jackson,Janice Jackson, Garland Lowery, Joan Lowery, Brady Lankford,Dovie M. Lankford, Steiners Leasing Company, Clyde Davis,Estate, Jerry Davis, Estate, Batram Kenova Tradewell, CITFinancial Services, Continental Telephone Company, LincolnCounty Auto Sales, Southern Office Supply, LincolnPublishing Company, Sheriff of Wayne County, Sheriff ofMason County, Sheriff of Pleasant County, City of Kenova,Magistrate of Wayne County, Defendants-Appellees.
No. 89-7067.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Oct. 6, 1989.

Lenvill Spencer, Tri-State Builders, Inc., J & K Home Improvement, Inc., appellants pro se.
Before DONALD RUSSELL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lenvill Spencer appeals from the district court's order dismissing his complaint without prejudice as frivolous, conclusory, and successive.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant Spencer's motion to proceed in forma pauperis and affirm on the reasoning of the district court.  Spencer v. Security Bank, C/A No. 89-147-2 (S.D.W.Va. Feb. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  We deny Spencer's motion for appointment of counsel.


2
AFFIRMED.